COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                               §
MILLENNIUM ICE, INC.,                                           No. 08-15-00308-CV
                                               §
                             Appellant,                           Appeal from the
                                               §
v.                                                              116th District Court
                                               §
CRYOUSA, LLC, CRYOUSA                                         of Dallas County, Texas
MOBILE LLC, MILLENNIUM ICE                     §
PARTNERS, LLC, ERIC RAUSCHER                                    (TC#DC-13-08491)
INDIVIDUALLY AND PETER                         §
BELESKY INDIVIDUALLY,
                                               §
                             Appellees.

                               MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to consolidate cause number 08-15-

00308-CV with cause number 08-15-00306-CV. The motion is granted. A consolidation order

has also been entered in cause number 08-15-00306-CV. The notice of appeal and docketing

statement filed in cause number 08-15-00308-CV shall be filed as an amended notice of appeal

and amended docketing statement in cause number 08-15-00306-CV. This appeal is ordered

dismissed due to consolidation. Appellant’s motion for extension of time to file its brief is

denied as moot.

                                           STEVEN L. HUGHES, Justice
December 11, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.